Case 1:18-cv-00823-CFC Document 192 Filed 05/15/20 Page 1 of 3 PageID #: 19119




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC., PAR                      )
 STERILE PRODUCTS, LLC, and ENDO                    )
 PAR INNOVATION COMPANY, LLC,                       )
                                                    )
                Plaintiffs,                         )      C.A. No. 18-823-CFC
                                                    )
         v.                                         )
                                                    )
 EAGLE PHARMACEUTICALS INC.,                        )
                                                    )
                Defendant.                          )

                        DECLARATION OF BRIAN M. GOLDBERG

       I, Brian M. Goldberg, declare pursuant to 28 U.S.C. §1746 as follows:

       1.      I am an attorney at the law firm Dechert LLP, representing Plaintiffs Par

Pharmaceutical, Inc., Par Sterile Products, LLC and Endo Par Innovation Company, LLC

(collectively, “Par”) in the above-captioned litigation.

       2.      I submit this declaration upon my personal knowledge in support of Par’s Concise

Counter Statement of Facts in Opposition to Eagle’s Concise Statement of Undisputed Facts.

       3.      Attached hereto as Exhibit A is a true and correct copy of Module 3.2.P.8.2 Post

Approval Stability Protocol and Stability Commitment from Sequence 19 of ANDA No. 211538,

produced at EAGLE0047249.

       4.      Attached hereto as Exhibit B is a true and correct copy of Field Alert Report

Submission, Questions and Answers, FDA Draft Guidance for Industry, dated July 2018.

       5.      Attached hereto as Exhibit C is a true and correct copy of Module 3.2.P.8.1

Stability Summary and Conclusion from Sequence 19 of ANDA No. 211538, produced at

EAGLEVAS0047328.
Case 1:18-cv-00823-CFC Document 192 Filed 05/15/20 Page 2 of 3 PageID #: 19120




       6.     Attached hereto as Exhibit D is a true and correct copy of excerpts from Module

3.2.P.2 Pharmaceutical Development from ANDA No. 211538, produced at

EAGLVAS0000670.

       7.     Attached hereto as Exhibit E is a true and correct copy of an

                                                               produced at AMRIVAS0114545.

       8.     Attached hereto as Exhibit F is a true and correct copy of SVA001/002/003 Data

Record produced at AMRIVAS0114554.

       9.     Attached hereto as Exhibit G is a true and correct copy of a 2017 Registration

Batch, SVA001 Long Term Stability data from Sequence 19 of ANDA No. 211538, produced at

EAGLEVAS0047274.

       10.    Attached hereto as Exhibit H is a true and correct copy of excerpts of the Opening

Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement, dated November 15, 2019.

       11.    Attached hereto as Exhibit I is a true and correct copy of excerpts of the Reply

Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement, dated January 20, 2020.

       12.    Attached hereto as Exhibit J is a true and correct copy of the Supplemental Expert

Report of Lee E. Kirsch, Ph.D. Regarding Infringement, dated May 8, 2020.

       13.    Attached hereto as Exhibit K is a true and correct copy of a document titled

Vasopressin Injection USP Stability Analysis, A Statistical Evaluation of pH from Sequence 19

of ANDA No. 211538, produced at EAGLEVAS0047242.

       14.    Attached hereto as Exhibit L is a true and correct copy of Module 3.2.P.5.1

Specifications from Sequence 19 of ANDA No. 211538, produced at EAGLEVAS0046173.

       15.    Attached hereto as Exhibit M is a true and correct copy of excerpts of the

transcript of the deposition of James Romito, dated October 9, 2019.



                                               2
Case 1:18-cv-00823-CFC Document 192 Filed 05/15/20 Page 3 of 3 PageID #: 19121




       16.     Attached hereto as Exhibit N is a true and correct copy of SVA008 Executed

Batch Record, produced at EAGLEVAS0048569.

I declare under penalty of perjury that the foregoing is true and correct.



Executed on: May 8, 2020                              /s/ Brian M. Goldberg
                                                          Brian M. Goldberg




                                                  3
